DETAILED ACTION
	This is a Notice of Allowance for application 16/734,184. Receipt of the RCE, amendments, and arguments filed on 06/28/2021 is acknowledged.
Claims 1-8, 11-14, 17, and 18 are pending
Claims 9, 10, 15, 16, 19, and 20 are cancelled.
Claims 1-8, 11-14, 17, and 18 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyman Moulton on 08/31/2021.



 Amend claim 1 to define --An insulated concrete form (ICF) system comprising:
a plurality of rectangular building blocks each formed of two back to back half beam “C” sections defining a half beam space at each open longitudinal end of the “ƆC” block and defining an intersecting column space orthogonal thereto with slits and interlocking vertically and horizontally offset rectangular protrusions and grooves formed on each corner side of the longitudinal ends of [[the]] each building block 
the plurality of rectangular building blocks are interlocked via aligning the slits of adjacent building blocks and [[the]] interlocking the vertically and horizontally offset rectangular protrusions[[,]] and grooves of adjacent building blocks, the interlocked building blocks configured to form a grid of beam space and intersecting column space orthogonal thereto, the resulting grid 

Amend the last line of claim 2 to define --the concrete wall--;

Amend lines 2-3 of claim 4 to define --the full column--;

Amend the last line of claim 5 to define --the concrete wall--;

Amend claim 12 to define --An Insulated Concrete Form (ICF) system comprising:
slits and interlocking vertically and horizontally offset rectangular protrusions and grooves formed on each corner side of the longitudinal ends of [[the]] each building block 
the plurality of rectangular building blocks are interlocked via aligning the slits of adjacent building blocks and [[the]] interlocking the vertically and horizontally offset rectangular protrusions[[,]] and grooves of adjacent building blocks, the interlocked building blocks configured to form a grid of beam space and intersecting column space orthogonal thereto, the resulting grid 

Amend the last line of claim 13 to define --the full beam--;

Amend claim 18 to define --A method of building an Insulated Concrete Form (ICF) wall, the method comprising:
forming a plurality of rectangular building blocks each of two back to back half beam “C” sections defining a half beam space at each open longitudinal end of the “ƆC” block and defining an intersecting column space orthogonal thereto with slits and interlocking vertically and horizontally offset rectangular protrusions and grooves formed on each corner side of the longitudinal ends of [[the]] each building block 
aligning the slits of adjacent building blocks and [[the]] interlocking the vertically and horizontally offset rectangular protrusions[[,]] and grooves of adjacent building blocks, the interlocked building blocks configured to form a grid of beam space and intersecting column space orthogonal thereto, the resulting grid 

Allowable Subject Matter
Claims 1-8, 11-14, 17, and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hileman et al. (U.S. Publication 2008/0066408) disclose an insulated concrete form system as explained in the previous Office Action filed on 03/26/2021. Though Hileman et al. disclose blocks #10 that comprise of back to back half beam “C” sections as depicted in figure 4, such C sections are formed along the longitudinal sides of the block and not the longitudinal ends of the block as defined. Furthermore, though Hileman et al. disclose offset protrusion and recessed sections on the longitudinal ends of the blocks, such protrusions and recesses do not comprise of offset vertically and horizontally protrusions and grooves as defined and it would be impermissible hindsight, as well as render the invention inoperable for its intended purpose, if one were to modify Hileman et al. to include each and every feature of the claimed invention as defined. Similar arguments could be said for the Guarriello et al. (U.S. Patent 5,014,480) as well, 
Hanson (U.S. Patent 4,475,326) discloses a building block which comprises of two sections used to form column spaces that can be filled with reinforcements and cement. The longitudinal ends of such blocks comprise of vertically and horizontally offset protrusions and recesses to interlock with adjacent blocks. However, Hanson does not disclose the back to back C-section features nor the slits as defined and it would be impermissible hindsight to modify the blocks of Hanson to include each and every feature of the claimed invention as defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635